Appeal from a judgment for the defendants in a suit upon a street assessment, and from an order denying the plaintiff's motion for a new trial. The case is substantially similar to that of Thomason v. Carroll, 132 Cal. 148. In this case, as in that, the "written objection" of the property-holders to the proposed work was filed before the expiration of the time for posting and publication of the notices of street-work; and the order for the work was passed without regard to the objection and without passing any other resolution of intention. In this case the objection is also made that it does not appear that the "written objection" was indorsed by the clerk; but the document itself appears in the statement, and is indorsed substantially as the corresponding document in the case cited. It is objected also — as a ground for new trial — that the admission of the "written objection," without proof of signature, or proof of ownership, or of the number of feet, etc., was error. But the document was identified as a paper filed with the clerk of the board of supervisors, and produced from its records, and was otherwise sufficiently authenticated; and it appears that the validity of the protest was allowed by the resolution of the board of supervisors read in evidence; though, indeed, we do not think the latter proof was essential. It was sufficient that there was on file "a written objection purporting to be signed by the owners of a major frontage of the property fronting on [the] proposed work or improvement," and that it did not affirmatively appear *Page 176 
that it had been disallowed as a bar by the board "because, in its judgment, said objection had not been legally signed by the owners of a majority of said frontage." (Street Imp. Act., sec. 3, Finlayson's ed., p. 9.) The only other objection of the appellant is the admission of the testimony of the deputy clerk to prove that there was no other resolution of intention passed by the board than that introduced in evidence. But this testimony was proper. The negative could be proven otherwise only by introducing the voluminous records of the proceedings of the board, and parol testimony was therefore admissible. (Code Civ. Proc., sec. 1855, subd. 5.) The case, we think, cannot be distinguished from Thomason v. Carroll, cited above, and clearly comes within the authority of the decision in that case and inCity Street Imp. Co. v. Babcock, 123 Cal. 205, and Pacific Pav.Co. v. Reynolds, 62 Pac. Rep. 212.
We advise that the judgment and order appealed from be affirmed.
Gray, C., and Cooper, C., concurred.
For the reasons given in the foregoing opinion the judgment and order appealed from are affirmed.
Henshaw, J., McFarland, J., Temple, J.